Dan, J.
Appellant mainly relies upon section 823 of the Code, which provides: “The assessor shall list every person in his township, and assess all the property, personal and rea] therein.”
This section furnishes no warrant for the conclusion that the assessor shall assess all the property which may have been in his township on the first day of January, of the year for which the assessment is made.
Section 822 provides each assessor shall enter upon the discharge of the duties of his office on the third Monday in January in each year; and section 825 requires him to deliver one of the assessment books to the clerk of his township on or before the first Monday in April. Now it is a more reasonable conclusion that the requirement that the assessor shall assess all the property.in his township refers to the time when the assessment is made, and not to a time two or three weeks before he is authorized to begin the assessment. It is true section 812 provides that personal property shall be listed and assessed each year, in the name of the owner thereof, on the first day of January. But the purpose of this section is to determine who shall pay the taxes, and not for the benefit of what locality they shall be paid. This section has no reference to section 823, and there is no authority for engrafting upon the latter section any provision of the former.
But we are of opinion that the section does not mean literally that the assessor shall assess all the personal property which may happen to be in his township either on the first day of January, or when the assessment is made.
It is not an uncommon thing for persons living in cities to send a horse or a cow to the country to be wintered. It certainly was not the intention of the legislature that such horse or cow should escape taxation for city purposes, if it should be thus temporarily in another township on the first day of January, or when the assessor goes around.
No one would contend that a member of this court, engaged in official duties at Des Moines on the first day of January, or when assessment is made, could be subjected to the heavy local taxes of the city of DeS Moines, upon the personal *635property which he might have in possession. Yet both these results follow if section 823 of the Code is construed literally, and means what appellant claims. And further, this section is just as positive in its requirement that the assessor shall assess every person in his township as that he shall assess all the personal property therein. So that, if the words in and therein in point of time refer to the first day of January, or the time when the assessment is made, then every person must be assessed in the township where he may happen to be on the first day of January, or when the assessor comes around. No one, we apprehend, would contend for such a construction. The words therein refer not to the location of the property upon any particular day, but to what may, in view of all the circumstances, be regarded as its most permanent location. A farmer, owning a stock of merchandise in a city, ought not to escape city taxes because he lives in the country. And, upon the other hand, a merchant, owning a farm, ought not to pay city taxes upon his implements of husbandry. As to these extremes there is no difficulty. As we near the line of division, no doubt many cases will be presented, respecting which it will be difficult to determine which side of the line they occupy. The nature of the subject is such that it is not practicable to lay down a general rule which will furnish a safe guide. Every case must be determined upon its facts. It may, however, be safely asserted that property is not taxable where it may be temporarily on the first day of January. "We are of opinion that, from the agreed statement of facts, showing that the property in question was in Scott township on the first day of January, 1874, and for a few weeks prior and subsequently thereto, the purpose and intention being that it should remain there for a few weeks, or months, at most, during the feeding season, it is subject to taxation in South township where the owner resides.
Affirmed.